DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the actuation of the switching valve”.  It is not clear if this is the same operation as the “actuating the switching valve” of parent claim 1 or a different operation.  
Claim 9 recites “determining a necessary control flow in order to set a degree of opening of the switching valve, by which a necessary pressure difference is brought about on the basis of an attenuation, formed as a result thereof, of a volume flow gradient; actuating the switching valve with a determined control flow in order to set a corresponding degree of opening of the switching valve.”  It is not clear what is meant by “by which a necessary pressure difference is brought about on the basis of an attenuation, formed as a result thereof, of a volume flow gradient” nor how it relates to the previously 
Claim 10 recites “the discharge of fluid volume”.  There is insufficient antecedent basis for this limitation in the claim.   The phrase “to at least partially compensate the discharge of fluid volume” is also confusing.  It is also not clear if “when the switching valve is open” is intended to correspond to the “actuating the switching valve” of parent claim 1 or the “actuation of the switching valve” of parent claim 8, a different operation, or any time the switching valve is opened. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2486062.
	GB 2486062 discloses all the limitations of the instant claims including; a method for controlling a hydraulic brake system, said hydraulic brake system including a hydraulic pump 9 which is driven by an electric motor 13 and generates a fluid volume flow for the hydraulic brake system, a hydraulic connection (lines with valves 4) that conducts the fluid volume flow between the hydraulic pump 9 and a wheel brake 3, and a reservoir (unlabeled reservoir of MC 2) that stores a fluid volume, the reservoir being connected to the hydraulic connection by a switching valve 7, the method comprising: actuating 
 	Regarding claim 2, the actuating of the switching valve 7 includes actuating the switching valve 7 so as to attenuate a volume flow gradient (pulsation) from the hydraulic pump to the wheel brake.   Page 7, line 31 to page 8, line 4.
 	Regarding claim 3, the actuating of the switching valve includes actuating the switching valve so as to adjust a chronologically varying fluid volume flow loss from the hydraulic pump to the wheel brake.   Page 8, lines 13-16 describe control curves which vary with time.
	Regarding claim 4, the actuating of the switching valve includes periodically varying a degree of opening of the switching valve. Page 8, lines 13-16 describe control curves which vary in degree with time.
	Regarding claim 5, the actuating of the switching valve includes varying a degree of opening of the switching valve during one revolution of the electric motor. Note GB ‘062 discloses varying the opening of the valve with respect to the delivery strokes of the pump which corresponds to revolutions of the electric motor for the disclosed single-piston pump.   Page 8, lines 13-16.
 	Regarding claim 6, the actuating of the switching valve includes taking into account a pump setting.   For example, the actuation takes place taking into account that the pump is set to ON.  Page 8, lines 13-16 also suggest phased control of the valve and pump which would require consideration of pump speed.
	 Regarding claim 18, GB ‘062 discloses an electric motor 13; a hydraulic pump 9 driven by the electric motor so as to generate a fluid volume flow for the hydraulic brake system;  a wheel brake 3;  a hydraulic connection that conducts the fluid volume flow between the hydraulic pump and the wheel brake, and a reservoir (MC reservoir) that stores a fluid volume, a switching valve 7 connecting the reservoir to the hydraulic connection;  and a control unit (slip control system, page 6, lines 15-17) .

Claim(s) 1-7, 11-14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al (US# 2013/0026818).
	Schmidt et al disclose all the limitations of the instant claims including; a method for controlling a hydraulic brake system, said hydraulic brake system including a hydraulic pump 1 which is driven by an electric motor [0008] and generates a fluid volume flow for the hydraulic brake system, a hydraulic connection (line with valve 3) that conducts the fluid volume flow between the hydraulic pump 1 and a wheel brake A, and a reservoir (unlabeled reservoir of MC 5 or unlabeled accumulator downstream of sensor 9) that stores a fluid volume, the reservoir being connected to the hydraulic connection by a switching valve 2, the method comprising: actuating the switching valve 2 in such a way that a fluid pulsation in the hydraulic connection is counteracted.   [0019][0020].  
 	Regarding claim 2, the actuating of the switching valve 2 includes actuating the switching valve 2 so as to attenuate a volume flow gradient (pulsation) from the hydraulic pump to the wheel brake.   [0019][0020].
 	Regarding claim 3, the actuating of the switching valve includes actuating the switching valve so as to adjust a chronologically varying fluid volume flow loss from the hydraulic pump to the wheel brake.   [0019] and figure 2b describe control curves which vary with time.
	Regarding claim 4, the actuating of the switching valve includes periodically varying a degree of opening of the switching valve. [0019] and figure 2b describe control curves which vary in degree with time.

 	Regarding claim 6, the actuating of the switching valve includes taking into account a pump setting.   For example, the actuation takes place taking into account that the pump is set to ON.  [0008] also suggests phased control of the valve and pump which would require consideration of pump speed.
	 Regarding claim 7, the actuating of the switching valve includes adjusting a degree of opening of the switching valve as a function of a rotor position of the electric motor of the hydraulic pump.   [0008]
	Regarding claim 11, further comprising: defining the fluid volume flow of the hydraulic pump.   [0006][0008]
 	Regarding claim 12, further comprising: determining a necessary pressure difference between the hydraulic pump and the wheel brake in order to smooth the fluid pulsation.   [0008][0010]
 	Regarding claim 13, further comprising: determining a necessary control flow in order to set a degree of opening of the switching valve, by means of which a necessary pressure difference is brought about on the basis of the attenuation, formed as a result thereof, of a volume flow gradient.  [0010][0012][0020]
 	Regarding claim 14, further comprising: actuating the switching valve with a determined control flow in order to set a corresponding degree of opening of the switching valve.   [0020]
 	Regarding claim 17, Schmidt discloses a control unit 7 of a hydraulic brake system that includes a hydraulic pump 1 which is driven by an electric motor and generates a fluid volume flow for the hydraulic brake system, a hydraulic connection that conducts the fluid volume flow between the hydraulic pump 1 and a wheel brake 3, and a reservoir (MC reservoir or unlabeled accumulator downstream of sensor 9) that stores a fluid volume, the reservoir being connected to the hydraulic connection by a switching valve 2, said control unit comprising a processor [0017] configured to execute 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2486062 in view of Niino et al (US# 2011/0077832).
Regarding claims 15-16, GB ‘062 lacks the determining a volume flow loss which is brought about, and a necessary increase in rotational speed of the hydraulic pump in order to compensate for a volume flow loss or actuating the hydraulic pump in order to set a necessary increase in rotational speed in order to compensate a volume flow loss.  Niino et al disclose a similar brake system and further teach determining a fluid loss and controlling a pump to compensate [0094].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the leakage compensating routine taught by Niino et al in the method of GB ‘062 to provide accurate and repeatable brake force and performance.  
Regarding claim 8, GB ‘062 lacks the adapting of the motor actuation taking into account actuation of the switching valve.  Niino et al disclose a similar braking system and further teach the correction of pump motor speed based on performance determined with closing of an isolation valve 49 [0059].   It would have been obvious to one of ordinary skill in the art before the effective filing date of .  

Claims 8 and 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (US# 2013/0026818) in view of Niino et al (US# 2011/0077832).
Regarding claims 15-16, Schmidt et al lack the determining a volume flow loss which is brought about, and a necessary increase in rotational speed of the hydraulic pump in order to compensate for a volume flow loss or actuating the hydraulic pump in order to set a necessary increase in rotational speed in order to compensate a volume flow loss.  Niino et al disclose a similar brake system and further teach determining a fluid loss and controlling a pump to compensate [0094].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the leakage compensating routine taught by Niino et al in the method of Schmidt et al to provide accurate and repeatable brake force and performance.  
Regarding claim 8, Schmidt et al lack the adapting of the motor actuation taking into account actuation of the switching valve.  Niino et al disclose a similar braking system and further teach the correction of pump motor speed based on performance determined with closing of an isolation valve 49 [0059].   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the leakage compensating routine taught by Niino et al in the method of Schmidt et al to provide accurate and repeatable brake force and performance.  

Allowable Subject Matter
Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK